Citation Nr: 1533765	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for myositis, claimed as chest pain.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for right and left hip disability.

5.  Entitlement to service connection for right and left ankle disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial disability rating greater than 10 percent for service-connected tinnitus, to include entitlement to an earlier effective date.
9.  Entitlement to an initial disability rating greater than 10 percent for service-connected PTSD prior to May 15, 2013, and greater than 40 percent since then.

10.  Entitlement to an initial compensable disability rating for service-connected cervical spondylosis prior to May 18, 2013, and greater than 10 percent since then.

11.  Entitlement to an initial disability rating greater than 10 percent for service-connected right elbow disability.

12.  Entitlement to an initial disability rating greater than 10 percent for service-connected right knee disability.

13.  Entitlement to an initial disability rating greater than 10 percent for service-connected left knee disability.

14.  Entitlement to an initial compensable disability rating for service-connected headaches.

15.  Entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis.

16.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1988 to January 2011.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In September 2014, the RO awarded service connection for tinnitus and denied service connection for a right and left ankle disability, bilateral hearing loss, and hypertension.  In April 2015, the Veteran expressed disagreement with the assigned initial disability rating and effective date of the tinnitus, and with the respective denials of service connection.  As will be discussed below, a statement of the case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

During the pendency of this appeal, by rating action dated in June 2013, the RO determined that the service-connected PTSD and cervical spondylosis warranted increased disability ratings effective as of May 15 and 18, 2013, respectively.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for each disability, therefore, the issues remain in appellate status.       

The issues of service connection for myositis, low back disability, chronic fatigue, right and left hip disability, right and left ankle disability, bilateral hearing loss, and hypertension, and entitlement to increased disability ratings for the service-connected tinnitus, PTSD, cervical spondylosis, right elbow disability, right and left knee, and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's bilateral plantar fasciitis has been manifested by moderate foot injury.

2.  The service-connected hemorrhoids are not large or thrombotic, with excessive redundant tissue, evidencing frequent recurrences, or characterized by persistent bleeding and secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for the service-connected bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2014).

2.  The criteria for an initial compensable disability rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014), 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In pre-discharge notice issued by VA, the Veteran was provided with notice in compliance with the VCAA.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran acknowledged receipt of such notice in September 2010.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The appeals being addressed herein arise from a grant of service connection in a June 2011 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and post-service medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

Bilateral Plantar Fasciitis 

The Veteran asserts that his bilateral plantar fasciitis is more disabling than reflected by the currently assigned noncompensable disability rating.

The Veteran's October 2010 VA pre-discharge examination report shows that the Veteran's feet were assessed to be normal in appearance.  There was no
evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal or guarding of movements.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally.  There were no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was no functional limitation of standing and walking.  X-rays were within normal limits. The diagnosis was bilateral plantar fasciitis.

Intermittent VA outpatient treatment records show that the Veteran reported having flat feet and plantar fasciitis and chronic foot pain but the physician states the pain you report in your feet is more in the anterior ankle and dorsal foot now than in the plantar surface and you are able to run and bicycle.  There was no swelling, gross deformity, or tenderness in the metatarsophalangeal joints.  There was mild plantar tenderness mid-foot.  

A VA examination report dated in May 2013 reveals that the Veteran did not have flat feet, but rather a diagnosis of bilateral plantar fasciitis, with worsening pain.  There were no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, of other foot injuries.  There was no bilateral weak foot or related scarring.  The examiner concluded that the Veteran's disability was manifested by moderate symptoms of bilateral plantar foot pain and tenderness.

The Veteran's bilateral plantar fasciitis has been assigned a noncompensable 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276 (2014).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to plantar fasciitis, and it must be rated by analogy.  38 C.F.R. § 4.20.

"Plantar fasciitis" is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  The Veteran's plantar fasciitis is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5276, applicable to acquired flatfoot.  Pursuant to that diagnostic code, a 10 percent rating is warranted for moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.

As indicated above, the medical evidence of record does not establish that the Veteran's disability is manifested by flat feet.  As such, the Board finds that the Veteran's disability is more appropriately rated under Diagnostic Code 5284 which provides the rating criteria for other foot injuries.  Under Diagnostic Code 5284, a 10 percent disability rating is provided for a moderate foot injury.  A 20 percent disability rating is provided for a moderately severe foot injury.  A 30 percent disability rating is provided for a severe foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

In light of the applicable rating criteria and the medical findings as set forth above, 
the Board determines that the Veteran's bilateral plantar fasciitis more closely approximates a 10 percent disability rating under Diagnostic Code 5284 for a moderate foot injury.  The medical evidence of record over the entire course of this appeal shows that the Veteran has reported pain and tenderness of the feet.  In May 2013, the VA examiner concluded that the Veteran's plantar fasciitis was manifested by moderate symptoms with foot pain and tenderness.  As such, resolving all doubt in the Veteran's favor, an initial 10 percent disability rating for bilateral plantar fasciitis is warranted.

The Board also finds that a disability rating in excess of 10 percent is not warranted as the next higher 20 percent disability rating would require that the disability is  manifested by moderately severe foot injury, or that the Veteran would have manifested flat feet characterized by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  This has not been shown by the evidence of record.

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, no other foot symptoms were found so as to warrant a disability rating under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, or 5283.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's foot disability so as to warrant application of alternate rating codes. 

The Veteran asserts that his bilateral foot disability symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support a disability rating higher than the 10 percent being assigned herein. 
Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for an initial 10 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the bilateral plantar fasciitis would be warranted.

Hemorrhoids

The Veteran asserts that his hemorrhoids are more disabling than reflected by the currently assigned disability rating.  His hemorrhoids are rated as noncompensable under Diagnostic Code 7336.  Under this diagnostic code provision, hemorrhoids that are mild or moderate warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For the maximum 20 percent disability rating to be assigned, the evidence must show persistent bleeding and secondary anemia, or fissures.

The October 2011 pre-discharge examination report shows that the Veteran presented with 0.2 centimeter large external hemorrhoids located at the seven o'clock position.  The hemorrhoids were not reducible.  There was no evidence of bleeding, thrombosis, frequent recurrence, or excessive redundant tissue.  The digital rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  The anal reflexes were good.  Anal walls are normal.  The diagnosis was external hemorrhoids.

A VA outpatient treatment record dated in May 2011 shows that evaluation of the  rectum showed no external rash, lesions, normal sphincter tone, and no hemorrhoids. 

A VA examination report dated in May 2013 revealed normal findings with no external hemorrhoids, anal fissures, or other abnormalities.
After reviewing all of the clinical evidence and subjective complaints during the pendency of the claim, the Board finds that the preponderance of the evidence shows that a compensable disability rating for the Veteran's hemorrhoids is not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7336, because the clinicians' findings show that the criteria are not met.  The medical evidence of record has not shown that the Veteran's hemorrhoids are large or thrombotic, with excessive redundant tissue, evidencing frequent recurrences, or characterized by persistent bleeding and secondary anemia, or fissures.  As such, the criteria for the assignment of a compensable disability rating during the entire period on appeal were not met.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral plantar fasciitis and hemorrhoids do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral plantar fasciitis and hemorrhoids are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the plantar fasciitis has been awarded an increased disability rating of 10 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 10 percent disability rating for the service-connected bilateral plantar fasciitis is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rating for service-connected hemorrhoids is denied.


REMAND

Unfortunately, a remand is required in this case with regard to the issues of service connection for myositis, low back disability, chronic fatigue, right and left hip disability, right and left ankle disability, bilateral hearing loss, and hypertension, and entitlement to increased disability ratings for the service-connected tinnitus, PTSD, cervical spondylosis, right elbow disability, right and left knee, and headache disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Myositis

With regard to the issue of service connection for myositis, service treatment records reveal that the Veteran was seen for reported complaints of chest pain and was diagnosed with intercostal myositis.  A VA pre-discharge examination report dated in October 2010 shows that the examiner did not find any pathology to render a diagnosis.  Following service, the Veteran has asserted that he has had continued symptoms related to his in-service findings of intercostal myositis.  The Veteran is 
competent to report his symptoms and history of a chronic disability.  As such, a new VA examination is necessary in order to determine if the Veteran has a current disability manifested by intercostal myositis that is at least as likely as not related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back

With regard to the issue of service connection for a low back disability, service treatment records reveal that on enlistment examination dated in November 1987, the Veteran report a history of recurrent back pain; however, no objective findings were indicated.  Thereafter, service treatment records show that in March 1997, he was diagnosed with low back pain.  In October 1998, a history of chronic back pain involving the paraspinal muscles was indicated.  A post-deployment health assessment dated in February 2007 shows reported back pain and a diagnosis of somatic dysfunction of the thoracolumbar region and lumbago.  A report of medical examination dated in January 2009 shows a reported history of back pain.

The VA pre-discharge examination report dated in October 2010 shows that no diagnosis was provided regarding the low back.  A VA examination report dated in May 2013 shows that the Veteran examiner determined that there was no pathologic lumbar spine diagnosis.  The VA examiner, however, indicated that the Veteran's low back pain began six months after separation from service.  The VA examiner did not discuss the back symptoms reported at entrance into service, nor did the examiner address the in-service treatment for back pain or the Veteran's competent reports of back symptomatology.  As there are findings in the examination report based upon an inaccurate factual premise, the Board finds that additional development is required prior to further adjudication of this matter.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Chronic Fatigue

With regard to the issue of service connection for chronic fatigue, service treatment records reveal that in September 2009 the Veteran was said to have reported drowsiness.  In July 2010, he described being unable to stay awake during the day and feeling tired even after a full night of sleep.  He was assessed with fatigue.  A September 2010 sleep study was within normal limits.  An assessment of fatigue was provided.  

The VA pre-discharge examination report dated in October 2010 shows that while the Veteran's history of fatigue was recognized, it was said to be a condition that progressed gradually.  The VA examiner concluded that the Veteran had not met the criteria for a diagnosis of chronic fatigue syndrome.  The Veteran has asserted that he has continued to experience symptoms of fatigue first manifested during service.  He is competent to report his symptoms and history of a chronic disability.  The VA examiner described his reported symptoms as progressing gradually, and it has been almost five years since the pre-discharge examination addressing this issue.  As such, a new VA examination is necessary in order to determine if the Veteran has a current disability manifested by fatigue, to include chronic fatigue syndrome, that is at least as likely as not related to active service.  See McLendon, 20 Vet. App. at 79.

Right and Left Hips

With regard to the issue of service connection for right and left hip disabilities, service treatment records reveal that service treatment reports show reports of bilateral hip pain, although no specific treatment or diagnosis is shown.  The October 2010 VA pre-discharge examination found no pathology from which a diagnosis of a chronic disability could be rendered.  The Veteran has since asserted that he has continued right and left hip symptoms.  He is competent to report his symptoms and history of a chronic disability.  As it has been almost five years since the pre-discharge examination addressing this issue, the Board finds that a new VA examination is necessary in order to determine if the Veteran has a current right or left hip disability that is related to service.  See McLendon, 20 Vet. App. at 79.

Tinnitus, Right and Left Ankles, Bilateral Hearing Loss, and Hypertension

With regard to the issues of an initial disability rating and effective date of the service-connected tinnitus, and service connection for a right and left ankle disability, bilateral hearing loss, and hypertension, in September 2014, the RO granted service connection and awarded an initial 10 percent disability rating for tinnitus, and denied the respective service connection claims.  In April 2015, the Veteran expressed disagreement.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

PTSD

With regard to the issue of an increased disability rating for the service-connected PTSD, the Veteran underwent a VA examination in May 2013.  During the examination, he reported that he had been attending PTSD/psychiatry group counseling meetings, and that in the preceding month, he had attended five such sessions.  A review of the claims file does not show that records of ongoing group meetings have been obtained.  As such, on remand, an effort to obtain records from the Veteran's counseling session should be undertaken.  Additionally, as it has been more than two years since the most recent VA examination, and as the issue is being remanded for the reasons set forth above, the Board feels that an updated VA examination would be helpful in assessing the extent of the Veteran's disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Cervical Spine Disability

With regard to the issue of an increase disability rating for the service-connected cervical spondylosis, The May 2013 VA examination report shows that the Veteran reported pain and reduced motion of the neck.  The VA examiner indicated that range of motion of the neck was within normal limits, and that the Veteran reported no flare-ups that impacted the cervical spine.  The examination report does not adequately describe the extent of the Veteran's disability, as it appears contradictory that he reported neck pain and reduced motion, but then reported no flare-ups of neck pain or reduced motion.  As this examination report appears inconsistent in its findings, it is of limited probative value in determining the extent of the Veteran's cervical spine disability.  As such, the Board finds that additional development is required prior to further adjudication of this matter.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Right Elbow Disability

With regard to the issue of an increase disability rating for the service-connected 
right elbow disability, a VA examination report dated in May 2013 shows that the Veteran reported ongoing elbow pain.  In one part of the report, the VA examiner states that the Veteran did not have additional limitation of motion following repetitive use, and in another part of the report the examiner stated repeated use would result in a limitation of elbow range of motion to 90 degrees.  The Board finds that this examination report is inconsistent in its findings and of limited probative value in determining the extent of the Veteran's right elbow disability.  
As such, the Board finds that additional development is required prior to further adjudication of this matter.  See Mitchell, 25 Vet. App. at 32; see also Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Right and Left Knees

With regard to the issues of an increase disability rating for the service-connected right and left knee disabilities, in August 2014, the Veteran underwent a VA examination for his asserted ankle disabilities.  The VA examination report includes findings related to the service-connected right and left knee disabilities.   The Veteran was last provided a Statement of the Case regarding the knees in June 2013.  The Veteran was never provided with an additional Supplemental Statement of the Case or rating decision regarding the knees following the VA examiner's findings as they relate to the knees.  As this medical evidence was not submitted by the Veteran or his representative, but rather obtained pursuant to the duty to assist, the Veteran must be provided with a Supplemental Statement of the Case.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.

Headaches

With regard to the issue of an increase disability rating for the service-connected headaches, the October 2010 pre-discharge examination report shows that the Veteran reported monthly headaches that would reach a pain level of nine on a scale of 10.  The May 2013 VA examination report shows that the VA examiner indicated that the Veteran had been diagnosed with a headache condition, but that he did not experience headache pain.  The VA examiner did not further explain the nature of the Veteran's service-connected headache disability.  In January 2014, the Veteran reiterated his claim for a higher rating for his headache disability.  As such, the Board finds that a contemporaneous, detailed, evaluation of the Veteran is needed prior to further adjudication of this issue.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of entitlement to (a) an initial disability rating greater than 10 percent for service-connected tinnitus; (b) an earlier effective date for the award of service connection for tinnitus; (c) service connection for a right and left ankle disability; (d) service connection for bilateral hearing loss; and (e) service connection for hypertension.

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

2.  The agency of original jurisdiction shall issue a Supplemental Statement of the Case as to the issues of entitlement to an increased disability rating for the service-connected right and left knee disabilities.

3.  The agency of original jurisdiction shall attempt to obtain copies of treatment records of the Veteran from ongoing PTSD/psychiatry group counseling meetings dated since April 2013.

4.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with respect to his claim of service connection for myositis, claimed as chest pain.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a chest disability, to include intercostal myositis, that had its onset during the Veteran's active service, or is related to an in-service disease, event, or injury, to specifically include the diagnosed intercostal myositis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction shall thereafter 
schedule the Veteran for a VA examination with an appropriate physician that has not previously examined him in order to determine the precise nature and etiology of his asserted low back disability.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

Following review of the entire claims file and examination of the Veteran, the examiner is requested to address each of the following:

 (a)  Please identify whether the Veteran has had a low back disability over the course of this appeal.

 (b)  If the Veteran has a low back disability, indicate whether or not this is a congenital or developmental disorder, and if so, whether it is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990)].

(c)  If it is a congenital or developmental defect, please opine whether it is at least as likely as not that there was a superimposed injury or disease in service that resulted in additional disability.

(d)  If it is a congenital or developmental disease or is not a congenital or developmental disorder, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such diagnosis existed prior to active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing diagnosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress.

(e) If the examiner renders unfavorable opinions with respect to remand paragraphs (b),(c), or (d), state whether it is at least as likely as not that the diagnosed low back disability had its onset in service, or is otherwise related to service, to specifically include the multiple in-service incidents of reported low back pain.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for a specific low back disability during service in the Veteran's claim file cannot, standing alone, serve as the basis for a negative opinion.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology his asserted chronic fatigue, to include any chronic fatigue syndrome or undiagnosed disability exhibited by fatigue.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not that the Veteran's reports of fatigue/tiredness during the appeal period are/were attributable to some medically explained (known) illness or injury; and, if so, whether it is at least as likely as not that the disorder is related to any incident of active duty service, including the in-service reports of drowsiness and fatigue, as well as, service in the Persian Gulf during the Persian Gulf War.  If the Veteran does not exhibit chronic fatigue syndrome, does he exhibit an undiagnosed disability exhibited by fatigue that is manifested to a compensable level? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination so as to assess the precise nature and etiology of his asserted right and left hip disabilities.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a right and/or left hip disability that had its onset during the Veteran's active service, or is related to an in-service disease, event, or injury, to specifically include the reported bilateral hip pain.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

8.  The agency of original jurisdiction shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected PTSD. The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account 
of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished. The examiner shall provide an assessment of social and occupational functioning.

 The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.  The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

 The examiner shall also state whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of his service-connected PTSD affect his social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

9.  The agency of original jurisdiction shall schedule the Veteran for a VA examination in order to determine the current nature and severity of his cervical spine disability. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner is directed to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted. The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a) Whether the Veteran has muscle spasms or guarding severe enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.

(c) Whether the Veteran experiences incapacitating episodes requiring physician-prescribed bed rest.  The frequency and duration of such episodes should be noted.

(d) The examiner must also identify all associated neurological abnormalities associated with the service-connected cervical spine disorder, to include any associated extremity, bladder or bowel impairment.  Each nerve affected or seemingly affected should be identified and the impairment of each nerve caused by cervical spine disability should be described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected. 

(e) The examiner should finally state whether the Veteran's cervical spine disability and any associated disabilities precludes him from obtaining and maintaining substantially gainful employment.  

All opinions must be accompanied by an explanation.  If the examiner finds that any of the above questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician in order to determine the current nature and severity of his right elbow disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also asked to comment on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

11.  The agency of original jurisdiction shall afford the Veteran an appropriate VA examination so as to determine the precise nature and severity of his service-connected headaches.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All necessary and indicated special studies or tests must be accomplished.

The examiner must identify all manifestations of the Veteran's headaches over the entire course of the period on appeal.  The examiner must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for all opinions expressed shall be provided.

12.  The agency of original jurisdiction will then readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


